DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 June 2021 has been entered.

Claim Status
Claims 1 – 21 are pending.  Claims 1, 2, 5 – 9, 12 – 18, and 21 were amended.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 5, 6, 8, 9, 12, and 15 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Papadopoulos et al., US 2017/0213303 (hereinafter 'Papadopoulos') in view of  Grabowski et al., US 2016/0327293 (hereinafter 'Grabowski').

Regarding claim 1: Papadopoulos teaches a building management system ([Fig. 5, 0087]: discloses “system 500 for detecting, diagnosing, and resolving faults in a building system”) comprising:
building equipment located in a plurality of buildings and configured to provide data relating to operation of the building equipment ([Figs. 9 and 10, 0149, 0154]: discloses a user interface listing a set of buildings 910-916, where each building in the interface is associated with a list of equipment within a building that has active faults); and 
a fault notification system ([Fig. 6, 0111]: fault triage system 502) configured to:
	collect the data from the building equipment ([0092]: discloses collecting using building data, including data about various components of an HVAC system);
		detect a fault in the operation of the building equipment based on the data ([0094, 0095]: discusses using the collected building data to determine faults); 
		identify a building associated with the fault from the plurality of buildings ([Figs. 9 and 10; 0149, 0154]: discloses a user interface showing a number of buildings, 
	provide a graphical user interface on a user device of the user ([Fig. 10, 0154]: discloses a user interface showing faults associated with a building);
		wherein the graphical user interface provides fault information showing active faults for the building, the fault information including information relating to the fault ([Figs. 10 and 11, 0154, 0159]: discloses a user interface showing a list of faults associated with equipment in the selected building, and a list of faults associated with a particular piece of equipment).

Papadopoulos is silent with respect to
a fault notification system configured to:
		identify the building that a user is located within based on a user location of the user;
		determine whether the user is within the building that the fault is associated with; and
		in response to a determination that the user is within the building that the fault is associated with, provide a graphical user interface on a user device of the user;
		wherein the graphical user interface provides fault information showing active faults for the building that the user is located within, the fault information including information relating to the fault


a fault notification system ([Fig. 4, 0069]: Fault detection and diagnostics (FDD) layer 416) configured to:
		identify the building that a user is located within based on a user location of the user ([0149]: discloses “the mobile device 1212 is determined to be in the same building as the BMS device”, which the Examiner interprets as requiring the building has been identified);
		determine whether the user is within the building that the fault is associated with ([0149, 0095]: discloses that the BMS supports fault detection, and that the user carrying the mobile device is in the same building as the BMS) ; and
		in response to a determination that the user is within the building that the fault is associated with, provide a graphical user interface on a user device of the user ([0095]: discloses an application running on the mobile device of a user that represents BMS devices in a graphical format);
		wherein the graphical user interface provides fault information showing active faults for the building that the user is located within, the fault information including information relating to the fault ([0115, 0117]: discloses visual representation of faults associated with the BMS, including the location of a faulty device).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Papadopoulos in view of Grabowski to automatically filter the list of faults presented by the graphical user 

Regarding claim 2: Papadopoulos in view of Grabowski teaches the building management system of claim 1, as discussed above, wherein the fault notification system is configured to prevent the user from accessing the information relating to the fault in response to a determination that the user location does not match the fault location (Papadopoulos: [0146]: discloses project information related to the proximity of the of the technician to the project, which would hide information that is not associated with a project within a given proximity to the technician). 

Regarding claim 5: Papadopoulos in view of Grabowski teaches the building management system of claim 1, as discussed above, wherein the fault notification system is configured to generate a fault data object for the fault and include the fault location as an attribute of the fault data object (Papadopoulos: [Fig. 4, 0085]: discloses creating fault events that include an identification of the component and providing these events to the integrated control layer, where the Examiner interprets the component identification as including a location of the component).

Regarding claim 6: Papadopoulos in view of Grabowski teaches the building management system of claim 1, as discussed above.
Papadopoulos is silent with respect to wherein:

receiving GPS coordinates from the user device, the GPS coordinates generated by a GPS chip of the user device; and
determining that the GPS coordinates of the user device are within a first building of the plurality of buildings.

Grabowski teaches a building management system ([Fig. 4, 0051]: building management system (BMS) 400) that includes
		receiving GPS coordinates from the user device, the GPS coordinates generated by a GPS chip of the user device ([0074]: discloses a GPS device included within the mobile device operated by a technician); and
		determining that the GPS coordinates of the user device are within a first building of the plurality of buildings ([0078, 0149]: discloses determining the location of the technician using the GPS coordinates of the mobile device 502, and using that to determine when the mobile device is in the same building as a BMS device).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Papadopoulos in view of Grabowski to utilize the GPS hardware present in the user’s mobile device to determine the building that the technician is currently visiting.

claim 8: Papadopoulos teaches a method for managing and controlling building equipment ([Fig. 5, 0087]: discloses “system 500 for detecting, diagnosing, and resolving faults in a building system”), comprising:
operating building equipment to provide data relating to operation of the building equipment, the building equipment located in a plurality of buildings ([Fig. 9 and 10, 0092, 0149, 0154]: discloses collecting using building data, including data about various components of an HVAC system, and further discloses a user interface listing a set of buildings 910-916, where each building in the interface is associated with a list of equipment within a building that has active faults);
detecting a fault in the operation of the building equipment based on the data ([0094, 0095]: discusses using the collected building data to determine faults); 
identifying a building associated with the fault from the plurality of buildings ([Fig. 9 and 10, 0149, 0154]: discloses a user interface showing a number of buildings, where the user can select a particular building to see the list of faults associated with the selected building);
providing a graphical user interface on a user device of the user  ([Fig. 10, 0154]: discloses a user interface showing faults associated with a building);
wherein the graphical user interface provides fault information showing active faults of the building that the user is located within, the fault information including information relating to the fault ([Figs. 10 and 11, 0154, 0159]: discloses a user interface showing a list of faults associated with equipment in the selected building, and a list of faults associated with a particular piece of equipment).


identifying the building that a user is located within based on a user location of the user;
determining whether the user is within the building the fault is associated with; and
in response to a determination that the user is within the building that the fault is associated with, providing a graphical user interface on a user device of the user;
wherein the graphical user interface provides fault information showing active faults of the building that the user is located within, the fault information including information relating to the fault.

Grabowski teaches a building management system ([Fig. 4, 0051]: building management system (BMS) 400) that includes 
	identifying the building that a user is located within based on a user location of the user ([0149]: discloses “the mobile device 1212 is determined to be in the same building as the BMS device”, which the Examiner interprets as requiring the building has been identified);
	determining whether the user is within the building that the fault is associated with ([0149, 0095]: discloses that the BMS supports fault detection, and that the user carrying the mobile device is in the same building as the BMS) ; and
	in response to a determination that the user is within the building that the fault is associated with, providing a graphical user interface on a user device of the user 
	wherein the graphical user interface provides fault information showing active faults for the building that the user is located within, the fault information including information relating to the fault ([0115, 0117]: discloses visual representation of faults associated with the BMS, including the location of a faulty device).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Papadopoulos in view of Grabowski to automatically filter the list of faults presented by the graphical user interface to show only the faults associated with the current building, in order to simplify the presentation of data to the user of the mobile device.

Regarding claim 9: Papadopoulos in view of Grabowski teaches the method of claim 8, as discussed above, further comprising preventing the user from accessing the information relating to the fault in response to a determination that the user location does not match the fault location (Papadopoulos: [0146]: discloses project information related to the proximity of the of the technician to the project, which would hide information that is not associated with a project within a given proximity to the technician).

Regarding claim 12: Papadopoulos in view of Grabowski teaches the method of claim 8, as discussed above, comprising generating a fault data object for the fault and 

Regarding claim 15: Papadopoulos teaches a building management system ([Fig. 5, 0087]: discloses “system 500 for detecting, diagnosing, and resolving faults in a building system”) comprising:
building equipment located in a plurality of building geolocations and configured to provide data relating to operation of the building equipment ([Fig. 9 and 10, 0109, 0149, 0154]: discloses a user interface listing a set of buildings 910-916, where each building in the interface is associated with a list of equipment within a building that has active faults, and the building can be in different geological regions); and 
a fault notification system configured to:
	collect the data from the building equipment ([0092]: discloses collecting using building data, including data about various components of an HVAC system);
		detect a plurality of faults in the operation of the building equipment based on the data ([0094, 0095]: discusses using the collected building data to determine faults); 
	identify, for each of the plurality of faults, a building geolocation associated with the fault location from the plurality of building geolocations ([Fig. 9 and 10, 0149, 0154]: discloses a user interface showing a number of buildings, where the user can select a particular building to see the list of faults associated with the selected building);

	provide the graphical user interface to the user device, wherein the graphical user interface provides fault information showing active faults for the building Figs. 10 and 11, 0154, 0159]: discloses a user interface showing a list of faults associated with equipment in the selected building, and a list of faults associated with a particular piece of equipment)..

Grabowski teaches a building management system ([Fig. 4, 0051]: building management system (BMS) 400) that includes 
a fault notification system ([Fig. 4, 0069]: Fault detection and diagnostics (FDD) layer 416) configured to:
		identify the building geolocation that a user is located within based on a user location of a user device by causing a GPS chip of the user device to activate and provide the user location to the fault notification system ([0078, 0095, 0149]: discloses that the BMS supports fault detection, and that the user carrying the mobile device is in the same building as the BMS, where the location of the technician is determined using the GPS coordinates of the mobile device 502, which determines when the mobile device is in the same building as a BMS device);
	identify a set of faults from the plurality of faults for the building geolocation ([0115, 0117]: discloses visual representation of faults associated with the BMS, including the location of a faulty device); and


It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Papadopoulos in view of Grabowski to utilize the GPS hardware present in the user’s mobile device to determine the building that the technician is currently visiting.

Regarding claim 16: Papadopoulos in view of Grabowski teaches the building management system of claim 15, as discussed above, wherein the graphical user interface comprises a list of the plurality of faults from the set of faults, the list organized based on a priority of each fault of the plurality of faults (Papadopoulos: [0039]: discloses ranking or prioritizing the list of faults and presenting that prioritized list to a technician).

Regarding claim 17: Papadopoulos in view of Grabowski teaches the building management system of claim 15, as discussed above, wherein the graphical user interface includes a list of each of the plurality of faults, the set of faults for the building geolocation positioned at a top of the list (Papadopoulos: [Fig. 9 and 10, 0149 – 0151]: shows a ranked listing of building with faults, and a ranked listing of faults within the current building).

Regarding claim 18: Papadopoulos in view of Grabowski teaches the building management system of claim 15, as discussed above, wherein:
the building equipment is operable to affect variable states or conditions of the plurality of building geolocations (Papadopoulos: [Fig. 1, 042, 0043]: disclose a HVAC system for controlling the environment of a building, and further discloses the control of a plurality of building that contain HVAC systems).

Regarding claim 19: Papadopoulos in view of Grabowski teaches the building management system of claim 17, as discussed above, wherein the building equipment comprises HVAC equipment (Papadopoulos: [0092]: discloses collecting using building data, including data about various components of an HVAC system);

Regarding claim 20: Papadopoulos in view of Grabowski teaches the building management system of claim 15, as discussed above, wherein the fault notification system is configured to:
receive a security token from the user device (Papadopoulos: [Fig. 7, 0143]: discloses the use of a logic credential to control access to the system); and	in response to receiving the security token, allow the user to access the graphical user interface (Papadopoulos: [Fig. 8, 0144]: discloses presenting a list of projects that the user is allowed to access based on their login credentials).

claim 21: Papadopoulos in view of Grabowski teaches the building management system of claim 1, as discussed above, wherein the fault notification system is configured to:
detect a plurality of faults in the operation of the building equipment based on the data (Papadopoulos: [0094, 0095]: discusses using the collected building data to determine faults); 
identify the plurality of buildings within which the plurality of faults occurred (Papadopoulos:[0104, 0105]: discloses using building specific data to analyze faults, which the Examine interprets as requiring the identification of the building containing the faulty equipment);
filter the plurality of faults by particular building to identify a portion of the plurality of faults occurring within the building (Papadopoulos: [Fig. 10, 0154]: discloses creating a list of equipment currently experiencing faults, where each item of equipment is associated with a selected building); and
update the graphical user interface to provide the information relating to the portion of the plurality of faults occurring within the building (Papadopoulos: [Fig. 10]: shows a display of the faults located within a particular building).

 
Claims 3, 4, 7, 10, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Papadopoulos in view of Grabowski in view of Sklarski et al., US 2013/0282805 (hereinafter 'Sklarski').

claim 3: Papadopoulos in view of Grabowski teaches the building management system of claim 1, as discussed above.
Papadopoulos is silent with respect to wherein the fault notification system is configured to verify the user location by:
receiving GPS coordinates from the user device, the GPS coordinates generated by a GPS chip of the user device;
receiving an IP address of the user device;
accessing a look-up table that associates a set of IP addresses with the GPS coordinates of the user device; and
determining whether the IP address of the user device is included in the set of IP addresses with the GPS coordinates of the user device.

Grabowski teaches a building management system ([Fig. 4, 0051]: building management system (BMS) 400) that includes
	receiving GPS coordinates from the user device, the GPS coordinates generated by a GPS chip of the user device ([0074]: discloses a GPS device included within the mobile device operated by a technician).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Papadopoulos in view of Grabowski to utilize the GPS hardware present in the user’s mobile device to determine the current location of the technician.


receiving an IP address of the user device ([0041]: based on an Internet Protocol (IP) address of the third computer system 106 or an address of a router through which data is transmitted to the third computer system); 
accessing a look-up table that associates a set of IP addresses with the GPS coordinates of the user device ([0041]: system 100 can obtain the geographic location based on an Internet Protocol (IP) address of the third computer system 106); and
determining whether the IP address of the user device is included in the set of IP addresses with the GPS coordinates of the user device ([0041]: the central computer system 100 can determine that the geographic location of the third computer system 106 is the location of the first user).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Papadopoulos in view of Grabowski in view of Sklarski to enable acquiring location information from a commonly available GPS device, as known in the art.

Regarding claim 4: Papadopoulos in view of Grabowski teaches the building management system of claim 1, as discussed above.
Papadopoulos in view of Grabowski is silent with respect to wherein 
the fault notification system is configured to determine whether the user is authorized to access fault notifications for the fault location.

Sklarski teaches a system that includes:
the fault notification system is configured to determine whether the user is authorized to access fault notifications for the fault location ([0031]: the central entity can provide the user with authorizing information … which the user can use to access the central computer system 100 using any user computer system).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Papadopoulos in view of Grabowski in view of Sklarski to enable using a login and password to access the system, in order to provide secure access to the system, if that were of interest.

Regarding claim 7: Papadopoulos in view of Grabowski teaches the building management system of claim 6, as discussed above.
Papadopoulos is silent with respect to wherein the fault notification system is configured to:
receive consent from the user to use a location of the user device; and
cause the GPS chip of the user device to activate and provide the GPS coordinates to the fault notification system in response to receiving the consent from the user.

Sklarski teaches a system configured to: 
[0041]: When the first user uses the third computer system 106 to access the central computer system 100 and, in some situations, provides permission to track the location of the third computer system 106); and 
cause the GPS chip of the user device to activate and provide the GPS coordinates to the fault notification system in response to receiving the consent from the user ([0041]: then the central computer system 100 can determine that the geographic location of the third computer system 106 is the location of the first user).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Papadopoulos in view of Grabowski in view of Sklarski to enable acquiring location information from a commonly available GPS device, as known in the art. 

Regarding claim 10: Papadopoulos in view of Grabowski teaches the method of claim 8, as discussed above.
Papadopoulos is silent with respect to further comprising verifying the user location by:
receiving GPS coordinates from the user device, the GPS coordinates generated by a GPS chip of the user device;
receiving an IP address of the user device;
accessing a look-up table that associates a set of IP addresses with the GPS coordinates of the user device; and


Grabowski teaches a building management system ([Fig. 4, 0051]: building management system (BMS) 400) that includes
	receiving GPS coordinates from the user device, the GPS coordinates generated by a GPS chip of the user device ([0074]: discloses a GPS device included within the mobile device operated by a technician).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Papadopoulos in view of Grabowski to utilize the GPS hardware present in the user’s mobile device to determine the current location of the technician.

Sklarski teaches a system configured to verify the user location by:
receiving an IP address of the user device ([0041]: based on an Internet Protocol (IP) address of the third computer system 106 or an address of a router through which data is transmitted to the third computer system); 
accessing a look-up table that associates a set of IP addresses with the GPS coordinates of the user device ([0041]: system 100 can obtain the geographic location based on an Internet Protocol (IP) address of the third computer system 106); and
[0041]: the central computer system 100 can determine that the geographic location of the third computer system 106 is the location of the first user).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Papadopoulos in view of Grabowski in view of Sklarski to enable acquiring location information from a commonly available GPS device, as known in the art.

Regarding claim 11: Papadopoulos in view of Grabowski teaches the method of claim 8, as discussed above.
Papadopoulos in view of Grabowski is silent with respect to 
determining whether the user is authorized to access fault notifications for the fault location.

Sklarski teaches a system that includes:
determining whether the user is authorized to access fault notifications for the fault location ([0031]: the central entity can provide the user with authorizing information … which the user can use to access the central computer system 100 using any user computer system).



Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 5, 8, 9, 12, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Peterson et al., US 2009/0065578, discloses a Location Dependent Control Access that 6tracks the location of operators, and presents faults associated with a machine to an operator that is in the vicinity of the machine 
Stewart et al., US 2016/0217674, discloses a monitoring system for HVAC equipment that records the location of equipment in a plurality of buildings
Gottschalk et al., US 2015/0327010, discloses a technician mapping the location of equipment using a mobile device and GPOS or inertial navigation to record the location of equipment


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.